Name: Commission Implementing Decision (EU) 2017/168 of 31 January 2017 on the identification of Ã¢ Internet Engineering Task ForceÃ¢ Technical Specifications for referencing in public procurement (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  communications;  trade policy
 Date Published: 2017-02-01

 1.2.2017 EN Official Journal of the European Union L 27/151 COMMISSION IMPLEMENTING DECISION (EU) 2017/168 of 31 January 2017 on the identification of Internet Engineering Task Force Technical Specifications for referencing in public procurement (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (1) and in particular Article 13(1) thereof, After consulting the European multi-stakeholder platform on ICT standardisation and sectoral experts Whereas: (1) Standardisation plays an important role in supporting the Europe 2020 strategy, as set out in the Communication from the Commission entitled Europe 2020: A strategy for smart, sustainable and inclusive growth (2). Several flagship initiatives of the Europe 2020 strategy underline the importance of voluntary standardisation in product or services markets to assure the compatibility and interoperability between products and services, foster technological development and support innovation. (2) The relevance of standards is also recognised in the Communication from the Commission upgrading the single market: more opportunities for people and business (3) that considers standards as essential for European competitiveness and crucial for innovation and progress in the Single Market because they increase safety, interoperability and competition and help remove trade barriers. (3) The completion of the Digital Single Market is a key priority for the European Union as highlighted in the Communication from the Commission entitled Annual Growth Strategy 2015 (4). The Commission in its Communication on a Digital Single Market Strategy for Europe (5) highlighted the role of standardisation and interoperability in creating a European Digital Economy with a long-term growth potential. (4) In the digital society standardisation deliverables become indispensable to ensure the interoperability between devices, applications, data repositories, services and networks. The Communication from the Commission entitled A strategic vision for European standards: moving forward to enhance and accelerate the sustainable growth of the European economy by 2020 (6) recognises the specificity of standardisation in the field of information and communication technologies (ICT), where solutions, applications and services are often developed by global ICT Fora and Consortia that have emerged as leading ICT standards development organisations. (5) Regulation (EU) No 1025/2012 aims at modernising and improving the European standardisation framework. It establishes a system whereby the Commission may decide to identify the most relevant and most widely accepted ICT technical specifications issued by organisations that are not European, international or national standardisation organisations. The possibility of using the full range of ICT technical specifications when procuring hardware, software and information technology services will enable interoperability between devices, services and applications, will help public administrations to avoid lock-in that occurs when the public procurer cannot change a provider after the expiration of the procurement contract because using ICT proprietary solutions, and will encourage competition in the supply of interoperable ICT solutions. (6) For the ICT technical specifications to be eligible for referencing in public procurement they must comply with the requirements set out in Annex II to Regulation (EU) No 1025/2012. Compliance with those requirements guarantees the public authorities that the ICT technical specifications are established in accordance with the principles of openness, fairness, objectivity and non-discrimination that are recognised by the World Trade Organisation in the field of standardisation. (7) The decision to identify the ICT specification is to be adopted after consultation of the European multi-stakeholder platform on ICT standardisation set up by a Commission Decision (7) complemented by other forms of consultation of sectoral experts. (8) On 11 June 2015, the European multi-stakeholder platform on ICT standardisation evaluated 27 Internet Engineering Task Force technical specifications against the requirements set out in Annex II to Regulation (EU) No 1025/2012 and gave a positive advice to their identification for referencing in public procurement. The evaluation of the IETF technical specifications was subsequently submitted to consultation of sectoral experts that confirmed the positive advice to its identification. (9) The 27 technical specifications are developed and managed by the internet Engineering Task Force (IETF), the principal body engaged in the development of new internet standard specifications of high quality for the design, use and management of the internet. IETF is a global organisation based in the internet standard process, an open, transparent and consensus based process used by the internet community for the standardisation of protocols and procedures for the benefit of all users worldwide. (10) The 27 IETF technical specifications are widely used for internet purposes. They consist of standards and protocols to set-up an internet network (Transmission Control Protocol/Internet protocol (TCP/IP), User Datagram Protocol (UDP), Domain Name System (DNS), Dynamic Host Configuration Protocol (DHCP), Simple Network Management Protocol (SNMP), Security Architecture for the internet Protocol (IPsec) and Network Time Protocol (NTP)); standards and protocols for secure connections (Secure Shell-2 (SSH-2) Protocol, Transport Layer Security (TLS) Protocol and internet X.509 Public Key Infrastructure Certificate and Certificate Revocation List (CRL) Profile (PKIX)); standards and protocols to set-up a website (Hypertext Transfer Protocol (HTTP), Upgrading to TLS Within HTTP/1.1, Uniform Resource Identifiers (URI), Uniform Resource Locator (URL), Uniform Resource Names (URN), File Transfer Protocol (FTP), 8-bit Unicode Transformation Format (UTF-8), JavaScript Object Notation (JSON)); standards and protocols for email, calendar and news applications (Simple Mail Transfer Protocol (SMTP), internet Message Access Protocol (IMAP), Post Office Protocol  version 3 (POP3), Multipurpose internet Mail Extensions (MIME), Network News Transfer Protocol (NNTP), internet Calendaring and Scheduling Core Object Specification (iCalendar), vCard (VCF), Common Format and MIME Type for Comma-Separated Values (CSV)) and standards and protocols for multimedia streaming applications (Real-time Transport Protocol (RTP) and Session Initiation Protocol (SIP). (11) The 27 IETF technical specifications above should therefore be identified as ICT technical specification eligible for referencing in public procurement. HAS ADOPTED THIS DECISION: Article 1 The Internet Engineering Task Force technical specifications listed in the Annex are eligible for referencing in public procurement. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 14.11.2012, p. 12. (2) COM(2010) 2020 final of 3 March 2010. (3) COM(2015) 550 final of 28 October 2015. (4) COM(2014) 902 final of 28 November 2014. (5) COM(2015) 192 final of 6 May 2015. (6) COM(2011) 311 final of 1 June 2011. (7) Commission Decision of 28 November 2011 setting up the European multi-stakeholder platform on ICT standardisation (OJ C 349, 30.11.2011, p. 4). ANNEX List of Internet Engineering Task Force (IETF) Technical specifications eligible for referencing in public procurement (1) 1. Transmission Control Protocol/Internet protocol (TCP/IP) 2. User Datagram Protocol (UDP) 3. Domain Name System (DNS) 4. Dynamic Host Configuration Protocol (DHCP) 5. Simple Network Management Protocol (SNMP) 6. Security Architecture for the internet Protocol (IPsec) 7. Network Time Protocol (NTP) 8. Secure Shell-2 Protocol (SSH-2) 9. Transport Layer Security Protocol (TLS) 10. Internet X.509 Public Key Infrastructure Certificate and Certificate Revocation List (CRL) Profile (PKIX) 11. Hypertext Transfer Protocol (HTTP) 12. Upgrading to TLS Within HTTP/1.1 (HTTPS) 13. Uniform Resource Identifiers (URI) 14. Uniform Resource Locator (URL) 15. Uniform Resource Names (URN) 16. File Transfer Protocol (FTP) 17. 8-bit Unicode Transformation Format (UTF-8) 18. Simple Mail Transfer Protocol (SMTP) 19. Internet Message Access Protocol (IMAP) 20. Post Office Protocol  version 3 (POP3) 21. Multipurpose internet Mail Extensions (MIME) 22. Network News Transfer Protocol (NNTP) 23. Internet Calendaring and Scheduling Core Object Specification (iCalendar) 24. File format standard for electronic business cardS (vCard) 25. Common Format and MIME Type for Comma-Separated Values (CSV) 26. Real-time Transport Protocol (RTP) 27. Session Initiation Protocol (SIP) (1) IETF specifications are available for free download from http://www.rfc-editor.org/